USCA4 Appeal: 20-4220      Doc: 36         Filed: 05/19/2022     Pg: 1 of 5




                                             UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                               No. 20-4220


        UNITED STATES OF AMERICA,

                             Plaintiff - Appellee,

                      v.

        JOSHUA DALE FULLER,

                             Defendant - Appellant.



        Appeal from the United States District Court for the Western District of North Carolina, at
        Asheville. Martin K. Reidinger, Chief District Judge. (1:17-cr-00044-MR-WCM-1)


        Submitted: April 27, 2022                                         Decided: May 19, 2022


        Before MOTZ and THACKER, Circuit Judges, and FLOYD, Senior Circuit Judge.


        Affirmed in part, vacated in part, and remanded by unpublished per curiam opinion.


        ON BRIEF: William S. Trivette, WILLIAM S. TRIVETTE, ATTORNEY AT LAW,
        PLLC, Greensboro, North Carolina, for Appellant. Anthony Joseph Enright, Assistant
        United States Attorney, Charlotte, North Carolina, Amy Elizabeth Ray, Assistant United
        States Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Asheville, North
        Carolina, for Appellee.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 20-4220      Doc: 36         Filed: 05/19/2022      Pg: 2 of 5




        PER CURIAM:

               Joshua Dale Fuller pled guilty, following a single robbery of a financial institution,

        to bank robbery, in violation of 18 U.S.C. §§ 2, 2113(a) (Count 1); assault with a dangerous

        weapon during bank robbery, in violation of 18 U.S.C. §§ 2, 2113(d) (armed bank robbery)

        (Count 2); and use and discharge of a firearm during the commission of a crime of violence,

        in violation of 18 U.S.C. §§ 2, 924(c)(1)(A)(iii) (Count 3). The district court denied

        Fuller’s motion for a downward variance and imposed concurrent 46-month sentences on

        Counts 1 and 2 and a consecutive 120-month sentence on Count 3, for a total term of 166

        months’ imprisonment. Fuller timely appealed from the amended criminal judgment, and

        his counsel filed a brief pursuant to Anders v. California, 386 U.S. 738 (1967), stating that

        there were no meritorious grounds for appeal but questioning whether the sentence

        imposed was substantively reasonable.

               After independently reviewing the record pursuant to Anders, we identified a

        potentially meritorious issue, and accordingly directed the parties to provide supplemental

        briefing addressing that issue: whether the conviction and concurrent sentence imposed on

        the bank robbery charged in Count 1 were multiplicitous in light of the conviction and

        sentence imposed on the armed bank robbery charged in Count 2. After Fuller filed his

        supplemental brief, the Government moved to remand this case to the district court with

        instructions to vacate Fuller’s conviction on Count 1. Fuller opposes the limited remand

        sought by the Government, instead asserting that the case should be remanded to the district

        court for a determination of whether to dismiss Count 1 or Count 2, and for resentencing.

        For the reasons that follow, we grant the Government’s motion to remand, but only to the

                                                     2
USCA4 Appeal: 20-4220       Doc: 36         Filed: 05/19/2022      Pg: 3 of 5




        extent it seeks remand for the entry of an amended criminal judgment. We affirm Fuller’s

        convictions on Counts 2 and 3, direct that his conviction on Count 1 be merged into the

        conviction for Count 2, vacate the sentence on Count 1, and remand for the entry of an

        amended judgment reflecting this disposition.

               Anders counsel questions whether, in light of Fuller’s age, personal history, and lack

        of a criminal record, his 166-month sentence is excessive.           We review a criminal

        “sentence[]—whether inside, just outside, or significantly outside the Guidelines range—

        under a deferential abuse-of-discretion standard.” Gall v. United States, 552 U.S. 38, 41

        (2007). We “first ensure that the district court committed no significant procedural error,

        such as failing to calculate (or improperly calculating) the Guidelines range, . . . failing to

        consider the [18 U.S.C.] § 3553(a) factors, . . . or failing to adequately explain the chosen

        sentence.” Id. at 51. If there is no significant procedural error, then we consider the

        sentence’s substantive reasonableness. Id.; see United States v. Provance, 944 F.3d 213,

        218 (4th Cir. 2019). “Any sentence that is within or below a properly calculated Guidelines

        range is presumptively reasonable.” United States v. White, 810 F.3d 212, 230 (4th Cir.

        2016) (internal quotation marks omitted). Having carefully reviewed the record, we

        conclude that the district court properly calculated the advisory Guidelines ranges, gave

        the parties the opportunity to argue for an appropriate sentence, and sufficiently explained

        the chosen sentence.       Fuller, therefore, has failed to rebut the presumption of

        reasonableness afforded his within-Guidelines-range sentence.

               However, because it is well established that § 2113(a) is a lesser-included offense

        of § 2113(d), United States v. Whitley, 759 F.2d 327, 331 (4th Cir. 1985) (en banc); see

                                                      3
USCA4 Appeal: 20-4220      Doc: 36          Filed: 05/19/2022      Pg: 4 of 5




        United States v. Gaddis, 424 U.S. 544, 547 (1976) (recognizing “merger” of convictions

        under § 2113(a) and § 2113(d) for same robbery), we find that Fuller’s bank robbery

        conviction must be merged into the armed bank robbery conviction for sentencing

        purposes. The district court therefore erred in imposing a separate 46-month concurrent

        sentence for bank robbery. See United States v. Jones, 204 F.3d 541, 544 (4th Cir. 2000)

        (concluding that defendant’s drug possession conviction should have been merged into

        conviction for possession with intent to distribute and, therefore, vacating the sentence

        imposed for the lesser-included offense of possession).

               In accordance with Anders, we have reviewed the entire record in this case and have

        found no other meritorious grounds for appeal. Because we conclude that Fuller’s bank

        robbery conviction should have been merged into the armed bank robbery conviction, we

        vacate the sentence for Count 1. We affirm Fuller’s remaining convictions and sentence,

        and we remand for the entry of an amended judgment reflecting this disposition. See

        United States v. Midgett, 488 F.3d 288, 302 (4th Cir. 2007) (vacating sentence imposed on

        lesser-included bank robbery conviction and “remand[ing] for the entry of an amended

        judgment that reflects this disposition”).

               This court requires that counsel inform Fuller, in writing, of the right to petition the

        Supreme Court of the United States for further review. If Fuller requests that a petition be

        filed, but counsel believes that such a petition would be frivolous, then counsel may move

        in this court for leave to withdraw from representation. Counsel’s motion must state that

        a copy thereof was served on Fuller. We dispense with oral argument because the facts



                                                      4
USCA4 Appeal: 20-4220     Doc: 36         Filed: 05/19/2022   Pg: 5 of 5




        and legal contentions are adequately presented in the materials before the court and

        argument would not aid the decisional process.

                                                                       AFFIRMED IN PART,
                                                                    VACATED IN PART, AND
                                                                              REMANDED




                                                   5